Title: To Thomas Jefferson from Elbridge Gerry, 12 September 1785
From: Gerry, Elbridge
To: Jefferson, Thomas



My dear Sir
New York 12th. Sepr. 1785

I intended by the last packet to have answered your Letter of the 11th. of May, for which I am much indebted to you: but was accidentally prevented by her having sailed the Day before I expected it. I cannot account for the Detention of your Letter by Colo. Le Mair: And will give you notice, if the Commissioners’ Letter by him to Congress, has not been received. Your Reasoning, respecting Entrepots corresponds with my own Ideas of the Subject: I cannot see any great Advantages from multiplying them in Times of peace: in War they may be more useful. With Respect to the commercial arrangements of the Court of France, in the West Indies, however favorably they may be veiwed by some, they affect our Fishery and have a direct Tendency to discourage it. A Duty on our Exports of Fish, applied as a Bounty to encourage  theirs, is a Rule that has a two fold operation and has been very alarming. This I suppose was the Cause why an Act of Massachusetts which originated before I left the State, to retaliate british restrictions, has since my arrival here been extended to other Nations. With respect to the oyl Contract, it does not raise the Expectations of those who were to be at the Head of it, in this Quarter, so far as to engage them in an Adventure. At least Mr. Wadsworth &c. appear to be cool about it, whether to secure the oyl at a cheaper Rate or from Motives of Dislike, I am unable to determine. Be this as it may We are not the less obliged to our good Friend the Marquis, to whom pray present my affectionate Regards. The provision obtained in the Treaty with prussia, appears to me of great Importance. The advantages You mention and I think many others will result therefrom.
We have done very little in the present Congress. The Want of a full Representation has retarded all and prevented an adoption of the most important fœderal Measures. The Requisition labours exceedingly and I am apprehensive of an adjournment without compleating it. Congress appear to be in earnest respecting a Mint, which the Board of Treasury have under Consideration. They are to digest the several plans and reduce them to System. Mr. Jay is conducting the Negotiation with Mr. Gardoqui, the Spanish Encargado de negotios. Western posts in statu quo. General Howe is added to the Indian Commissioners and the Treaty is soon to be held: Colo. Monroe left us, to attend it on private Considerations. In short both Congress and the States seem to lie on their Oars, and this political Calm will soon produce I hope an Exertion that will be worthy of both. Congress have adopted the plan of conveying by the Stages, the Mail from N. Hampshire to Georgia and from this City to Albany. Inclosed is a paper containing the Correspondence between Governor Bowdoin and Capt. Stanhope, who commanded a british Frigate. It is not correct, but substantially the same. Congress have taken the Matter up and directed Mr. Adams to lay it before the King of G. Britain. Adeiu my dear Sir & be assured I am on every Occasion your affectionate Friend,

E. Gerry



   
   I am informed at Mr. Jays office the Letter was received.


